

115 HR 4157 IH: Restoring Identity and Dignity Act
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4157IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Mr. Takano (for himself, Mr. Conyers, Mr. Raskin, and Mr. Evans) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to require that Bureau of Prisons help Federal prisoners who
			 are being released to obtain appropriate ID to facilitate their reentry
			 into society, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restoring Identity and Dignity Act. 2.Reentry assistance for Federal prisonersSection 4042(a) of title 18, United States Code, is amended—
 (1)by redesignating paragraph (D) as paragraph (6), and redesignating subparagraphs (i) and (ii) of that paragraph as subparagraphs (A) and (B) respectively;
 (2)by redesignating paragraph (E) as paragraph (7), and redesignating subparagraphs (i) through (vii) of that paragraph as subparagraphs (A) through (G) respectively; and
 (3)by amending paragraph (6), as redesignated by this section to read as follows:  (6)establish prerelease planning procedures (including the payment of any costs) that help the prisoner, subject to any limitations in law—
 (A)apply for available Federal and State benefits (including Social Security benefits and veterans' benefits) upon release;
 (B)obtain appropriate documents, such as Social Security cards, birth certificates, and driver’s licenses or State identification documents, to assist the prisoner in doing so, prior to release; and
 (C)pay for the cost of applying for those benefits and obtaining those documents; and. 